[Cite as State v. Nave, 2019-Ohio-348.]


                 Court of Appeals of Ohio
                                   EIGHTH APPELLATE DISTRICT
                                      COUNTY OF CUYAHOGA


                                  JOURNAL ENTRY AND OPINION
                                          No. 107032



                                           STATE OF OHIO

                                                       PLAINTIFF-APPELLEE

                                                 vs.

                                          CHRISTOPHER NAVE

                                                       DEFENDANT-APPELLANT




                                             JUDGMENT:
                                              AFFIRMED




                                     Criminal Appeal from the
                             Cuyahoga County Court of Common Pleas
                          Case Nos. CR-15-600628-C and CR-15-601090-B

        BEFORE: S. Gallagher, J., Kilbane, A.J., and E.T. Gallagher, J.

        RELEASED AND JOURNALIZED: January 31, 2019




ATTORNEY FOR APPELLANT
Patricia J. Smith
206 S. Meridian Street, Suite A
Ravenna, Ohio 44266


ATTORNEYS FOR APPELLEE

Michael C. O’Malley
Cuyahoga County Prosecutor
By: Anna Woods
Assistant Prosecuting Attorney
Justice Center - 9th Floor
1200 Ontario Street
Cleveland, Ohio 44113


SEAN C. GALLAGHER, J.:

          {¶1} Christopher Nave appeals his ten-year aggregate prison term — a product of the

trial court imposing a five-year, aggregate term of imprisonment in Cuyahoga C.P. No.

CR-15-600628-C consecutive to another five-year term in Cuyahoga C.P. No. CR-15-601090-B.

Both cases involved numerous burglary and theft or other theft-related offenses. Nave appeals

the sentences imposed after he pleaded guilty, but he does not challenge the plea itself. We

affirm.

          {¶2} In the first assignment of error, Nave claims the trial court failed to make the

findings required under R.C. 2929.14(C)(4) before imposing consecutive sentences because the

trial court used “talismanic words” but failed to provide its reasons for making the required

findings. In the alternative, Nave claims that the trial court failed to consider his lack of a

criminal history in considering whether to impose the consecutive sentences. Finally, in the

second assignment of error, Nave claims that the trial court failed to incorporate the consecutive

sentence findings in the final entry of conviction. We find no merit to any of Nave’s arguments.
       {¶3} Felony sentences are reviewed under the standard provided in R.C. 2953.08(G)(2).

State v. Marcum, 146 Ohio St.3d 516, 2016-Ohio-1002, 59 N.E.3d 1231, ¶ 16. A reviewing

court may overturn the imposition of consecutive sentences only if it clearly and convincingly

finds that either (1) “the record does not support the sentencing court’s findings under R.C.

2929.14(C)(4),” or (2) “the sentence is otherwise contrary to law.” Before a trial court may

impose consecutive sentences, the court must make specific findings mandated by R.C.

2929.14(C)(4) and then incorporate those findings in the sentencing entry. State v. Bonnell, 140

Ohio St.3d 209, 2014-Ohio-3177, 16 N.E.3d 659, ¶ 37. The trial court is not required to give a

rote recitation of the statutory language. Id. “As long as the reviewing court can discern that

the trial court engaged in the correct analysis and can determine that the record contains evidence

to support the findings, consecutive sentences should be upheld.” Id. at ¶ 29.

       {¶4} R.C. 2929.14(C)(4) authorizes the court to order consecutive service of multiple

sentences if consecutive service (1) is necessary to protect the public from future crime or to

punish the offender; (2) is not disproportionate to the seriousness of the offender’s conduct and

to the danger the offender poses to the public; and additionally (3) that (a) the offender

committed the offense while awaiting trial or sentencing, under community control monitoring,

or under postrelease control for a prior offense; (b) at least two of the offenses caused harm so

great and unusual that no single term for any offense adequately reflects the seriousness of the

offender’s conduct; or (c) the offender’s history of criminal conduct demonstrates the necessity

of consecutive sentences to protect the public from future crime. State v. Jones, 8th Dist.

Cuyahoga No. 104152, 2016-Ohio-8145, ¶ 10, citing State v. Smeznik, 8th Dist. Cuyahoga Nos.

103196 and 103197, 2016-Ohio-709, ¶ 6. A trial court is under no obligation to provide reasons

in support of the findings, only the findings themselves are required. Bonnell at ¶ 37.
       {¶5} We need not extensively consider Nave’s argument that the trial court erred by not

providing reasons in support of the R.C. 2929.14(C)(4) findings. The court was under no

obligation to do so. Id.

       {¶6} With respect to Nave’s alternative argument that his lack of a criminal history

militated against consecutive sentences, the trial court did not find that Nave’s criminal history

supported the imposition of consecutive service. In light of the fact that an offender’s criminal

history is one of the alternative findings under R.C. 2929.14(C)(4)(a)-(c), Nave’s reliance on his

limited criminal past is misplaced.

       {¶7} The trial court found that the offenses to which he pleaded guilty were committed

while Nave was awaiting trial or sentencing or was under a community control sanction and that

the harm caused by Nave’s conduct was so great and unusual that no single term adequately

reflected the seriousness of his conduct under R.C. 2929.14(C)(4)(a)-(b). Nave brought his

criminal history to the trial court’s attention at the sentencing hearing. The fact that Nave had

little or no prior history of criminal conduct was considered by the trial court, but not relied on.

The legislature authorized the trial court to impose consecutive sentences if one of two findings,

in the alternative to a criminal history, is made. Thus, Nave’s claim that his lack of criminal

history demonstrates the inappropriateness of the consecutive sentences is without merit. In this

situation, the legislature authorized the imposition of consecutive sentences if the alternative

finding was supported by the record under R.C. 2929.14(C)(4)(a)-(b), which we must presume

under App.R. 16(A)(7) in light of the fact that Nave has not claimed otherwise.

       {¶8} Inasmuch as Nave argues that the trial court failed to consider his remorse under

R.C. 2929.12 in imposing the mid-range sentence on the second-degree felony burglary charges

within his consecutive sentencing argument, we summarily overrule such an argument. At the
sentencing hearing and again in the final entry of conviction, the trial court expressly considered

all sentencing factors as required by law, including Nave’s claims of remorse, that were offered

for consideration. State v. Clinton, 153 Ohio St.3d 422, 2017-Ohio-9423, 108 N.E.3d 1, ¶ 243,

citing State v. Smith, 8th Dist. Cuyahoga No. 100206, 2014-Ohio-1520, ¶ 14 (trial court fulfills

its obligation to consider the sentencing factors by expressly indicating such in the record). The

first assignment of error is overruled.

       {¶9}    And finally, Nave claims the trial court failed to incorporate the consecutive

sentencing findings in his final entry of conviction. He is mistaken.

       {¶10} In Case No. CR-15-600628-C, the trial court imposed the five-year aggregate term

of imprisonment consecutive to the sentences imposed in Case No. CR-15-601090-B. In Case

No. CR-15-601090-B, the trial court merely noted that the aggregate term of prison was

consecutive “with” the other case for the ease of reference. The aggregate term of imprisonment

in Case No. CR-15-601090-B is to be served first of the two cases under review, and there is no

need to incorporate the findings under R.C. 2929.14(C)(4) in the final entry of conviction related

to that case. In the final entry of conviction in Case No. CR-15-600628-C, the trial court

expressly incorporated the required findings as would be expected in order to impose the

aggregate term of prison to be served consecutive to the term imposed in Case No.

CR-15-601090-B. Nave’s second assignment of error is overruled.

       {¶11} We affirm.

       It is ordered that appellee recover from appellant costs herein taxed.      The       court

finds there were reasonable grounds for this appeal.

       It is ordered that a special mandate issue out of this court directing the common pleas

court to carry this judgment into execution. The defendant’s conviction having been affirmed,
any bail pending appeal is terminated.   Case remanded to the trial court for execution of

sentence.

       A certified copy of this entry shall constitute the mandate pursuant to Rule 27 of the

Rules of Appellate Procedure.



SEAN C. GALLAGHER, JUDGE

MARY EILEEN KILBANE, A.J., and
EILEEN T. GALLAGHER, J., CONCUR